F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               DEC 10 1998
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                    Clerk

 CHRISTOPHER GORTEMILLER,

          Petitioner-Appellant,
 v.                                                          No. 98-5119
 RON WARD and ATTORNEY                                 (D.C. No. 96-CV-569-C)
 GENERAL OF THE STATE OF                                     (N.D. Okla.)
 OKLAHOMA,

          Respondents-Appellees.



                                  ORDER AND JUDGMENT*


Before, SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


      Petitioner Christopher Gortemiller pled guilty in Oklahoma state court to two

counts of sexually abusing a minor child and was sentenced to two consecutive fourteen

year terms of imprisonment. Petitioner did not move to withdraw his guilty plea and did

not perfect a direct criminal appeal. Instead, he unsuccessfully sought post-conviction

      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1.9. The case therefore is
ordered submitted without oral argument.
relief in state court. Thereafter, Petitioner filed a petition for a writ of habeas corpus

under 28 U.S.C. § 2254 in federal district court raising essentially three claims: (1) he

received ineffective assistance of trial counsel; (2) his two convictions violate the double

jeopardy clause; and (3) his guilty plea was involuntary. In a thorough order, the district

court rejected Petitioner’s claims on the merits and denied his petition. The court

subsequently denied Petitioner’s application for a certificate of appealability. See 28

U.S.C. § 2253(c). 1 His renewed application is before us.

       A defendant may appeal the denial of a habeas corpus petition only if a “circuit

justice or judge” issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A

certificate of appealability “may issue . . . only if the applicant has made a substantial

showing of the denial of a constitutional right.” Id. §2253(c)(2); United States v.

Simmonds, 111 F.3d 737, 746 (10th Cir. 1997). We conclude that Petitioner has failed to

make the required showing.

       We have thoroughly reviewed Defendant’s application for a certificate of

appealability, his brief, the district court’s orders, and the entire record before us. We

conclude that Petitioner’s claims are meritless substantially for the reasons set forth in the

district court’s order denying the petition. Because Petitioner has not made a substantial



       1
         Petitioner filed his § 2254 petition two months after enactment of the AEDPA.
Thus, the provisions of the AEDPA apply in this case. See Lindh v. Murphy, 117 S. Ct.
2059, 2068 (1997) (provision of AEDPA concerning certificate of appealability applies
only to cases filed after AEDPA’s enactment date).

                                               2
showing of the denial of a constitutional right, we deny his request for a certificate of

appealability and dismiss the appeal.

APPLICATION DENIED; APPEAL DISMISSED.

                                                  Entered for the Court,



                                                  Bobby R. Baldock
                                                  Circuit Judge




                                              3